DETAILED ACTION
In response to the Amendments filed on January 5, 2021, claim 1 is amended and claims 4-6 and 15-17 are cancelled. Currently, claims 1-3 and 7-14 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-3 and 7-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the instant disclosure does not appear to provide support for the full scope of “automatically ceasing operation based on detecting that the tubing set itself has been disconnected with the infusion system, wherein the operation of the infusion system comprises pumping of the drug to the patient” as the claim has been amended to require. It is noted that the instant disclosure provide support for accessory 120c being a tubing set that is physically connected to the medical device 110 and that accessory 120c can be tubing set that is coded such as being coded and identified by the medical device to automatically switch to appropriate configuration for providing care such as for neonates in instant [0027] and further provide support for medical device 110 to cease operating upon detection of a misconnection or reconnection so as to avoid inadvertently connecting accessory 120 with the wrong medical device 110 in instant [0031]. However, the instant disclosure does not appear to explicitly provide support for automatically ceasing pumping of the drug to the patient based on detecting that the tubing set itself has been misconnected with the infusion system. As best understood, the instant disclosure only provide sufficient support for automatically ceasing pumping of the drug to the patient through the tubing set when the tubing set itself is 
Claims 2, 3, and 7-14 are rejected for incorporating the above issue of new matter through their respective claim dependencies. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “automatically ceasing operation based on detecting that the tubing set itself has been disconnected with the infusion system, wherein the operation of the infusion system comprises pumping of the drug to the patient” is confusing because the claim requires “a first mode of operation” in line 5 and “a different mode of operation” in lines 7-8 associated to the tubing set. Therefore, it is unclear operation the recitations in lines 11 and 13 are referring to and if the two operations in lines 11 and 13 are referring to the same operation. However, as best understood for the purpose of continuous 
Claims 2, 3, and 7-14 are rejected for incorporating the above confusion through their respective claim dependencies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams (US Pub. No. 2013/0123743 A1).
Claim 1. Adams discloses a method comprising: 
detecting, by an infusion system (i.e., medical system such as that of Figs. 11 or 12), that an accessory (i.e., tubing set) has been coupled to the infusion system ([0067] via pressure sensor or [0071]-[0072] via photosensors), the infusion system being configured to administer medication to a patient ([0067]; i.e., since tubing set is connecting a medical device with a patient) and comprising at least one data processor (108) ([0055]), a memory (i.e., memory storing the programming) ([0055]), and a display 
wherein the accessory is a tubing set (i.e., tubing set) through which the medication flows to the patient, wherein the tubing set is directly attached to the infusion system and is associated with a different mode of operation for the infusion system ([0068]), wherein the different mode of operation requires changes to at least one of: operating parameters for the infusion system ([0068]-[0069]) or elements within the graphical user interface; and 
automatically causing the infusion system to cease operation based on detecting that the tubing set itself has been misconnected with the infusion system (1012) ([0069]), wherein the operation of the infusion system comprises pumping of drug to the patient ([00073]; i.e., for tubing set connecting to the medical pump, the operation includes pumping the drug to the patient in order to deliver the drug of the medical pump to the patient).  
Claim 2. Adams discloses the method of claim 1, wherein the step of detecting comprises: detecting that the accessory is physically connected to the infusion system (1006) ([0069]; i.e., via pressure sensor).  
Claim 3. Adams discloses the method of claim 1, wherein the step of detecting comprises: initiating wireless communication between the accessory and the infusion system ([0071]; i.e., wireless transmitted signals).
Claim 7. Adams discloses the method of claim 1, wherein the step of coupling of the accessory to the infusion system is detected by an optical sensor (1150 or 1250) integrated into the infusion system ([0071]-[0072]) initiating wireless communication between the accessory and the infusion system ([0071]; i.e., wireless transmitted signals).
Claim 8. Adams discloses the method of claim 7, wherein the optical sensor detects a bar code or optical pattern on the accessory ([0071]-[0072]; i.e., optical pattern).
Claim 9. Adams discloses the method of claim 1, wherein the coupling of the accessory to the infusion system is detected by a switch (i.e., pressure sensor) that is triggered upon mechanically coupling the accessory to the infusion system ([0069]). 
Claim 10. Adams discloses the method of claim 1, wherein the coupling of the accessory to the infusion system is detected via electromagnetic fields or electromagnetic induction ([0071]-[0072]; i.e., via photosensors).
Claim 11. Adams discloses the method of claim 1, wherein the step of associating comprises: polling a remote computing device ([0073]; i.e., computer) to receive data to associate the detected accessory with the associated different mode of operation (i.e., such as delivery of specific drugs). 
Claim 12. Adams discloses the method of claim 11, further comprising: receiving data from the remote computing device specifying parameters or restrictions regarding the administration of medication to the patient, wherein the associated different mode of operation takes into account the specified parameters or restrictions ([0073]; i.e., to prevent incompatible or adverse drugs being delivered to the patient). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US Pub. No. 2013/0123743 A1) in view of Evans (US Pub. No. 2001/0056258 A1).
Claims 13 and 14. Adams discloses the method of claim 12, wherein Adams further discloses an automated and safe system for delivering medication to the patient ([0008]) with an relatively easy and efficient way to organize infusion sets and providing compatibility verification to a medical practitioner utilizing systems 1100 or 1200 so as to preventing erroneous delivery of an incompatible or adverse drug to a patient ([0073]), but does not explicitly disclose that the parameters regarding administration of medication to the patient comprise a prescription for the patient (as per claim 13) or that the restrictions regarding administration of medication to the patient are associated with allergies of the patient (as per claim 14). However, Evans also a method of using an infusion system, wherein the infusion system comprises a remote computing device ([0072]) and that the method of operating the infusion system include polling the remote computing device to receive data associated to the detected accessory with the different mode of operation ([0072]-[0073], [0086]), receiving data from the remote computing device specifying parameters ([0064], [0069]-[0070], [0086]) or restrictions ([0006], [0059]) regarding administration of medication to the patient, wherein the different mode of operation takes into account such specified parameters or restrictions ([0006], [0059]). In particular, Evans further discloses that the parameters regarding administration of medication to the patient comprise a prescription for the patient ([0006], [0064], [0069]-[0070], [0086]) and the restrictions regarding administration of medication to the patient are associated with allergies of the patient ([0006], [0059]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed 

Response to Arguments
With respect to the previous claim objection, the amendments to the claims are considered sufficient to clarifying the previous informalities. Therefore, the previous claim objection is hereby withdrawn.

Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, it is noted that Adams is relied upon for disclosing the newly added limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNA ZHANG/Primary Examiner, Art Unit 3783